This is a conviction for arson. Without the confession of the accused, the evidence is not sufficient to support this conviction. Deputy Sheriff Watts swears, that he cautioned accused, and this being so, the confessions were admissible; but there are strong circumstances in this record which tend to show that Watts had not cautioned the defendant at any time. Under this condition the court should have instructed the jury, that if they believed that Watts had cautioned the accused before the latter made the confession, then such confession should be considered by them, together with all other evidence before them; but that if they believed that the accused had not been so cautioned, they should entirely disregard the confessions.
Appellant swears, that such inducements were held out to him by the deputy sheriff as caused him to confess his guilt; but that in fact he was not guilty and knew nothing of the crime. If the inducements sworn to by the defendant were in fact held out to him by the deputy sheriff, then his admissions of guilt were not admissible for any purpose, though the defendant was cautioned. Under our statute, if a statement made by the accused leads to a discovery of the fruits of the crime, then such statements will be admissible as a confession, although at the time the accused was under arrest, or inducements were held out to him to make the statement. Weller v. The State, 16 Texas Crim. App., 200. But to render the confession admissible under this exception, the facts or circumstances must be discovered by means of the statements made. If they had already been discovered when the accused *Page 298 
made his statement, or were not discovered by means of the statement of the accused, they are not admissible. Walker v. The State, 2 Texas Crim. App., 326; Allison v. The State, 14 Texas Crim. App., 122; Nolen v. The State, Id., 474. In this case there were no facts and circumstances found to be true in pursuance of the confession which conduced to establish the guilt of defendant. The trial judge so held, and we think the holding correct. As there was a conflict in the testimony of appellant and Watts as to whether or not the latter held out inducements to appellant, such as to render his confession inadmissible, the court should have submitted this question to the jury, instructing them, in effect, that if they believed from the evidence that such inducements were held out, then such confession was not admissible for any purpose — could not be used to prove guilt, or as an attack upon the credibility of the defendant as witness. If, on the other hand, no such inducements were held out, and appellant was cautioned, then to consider the confession. But appellant testified in the case. This being so, the confession of the accused, though not cautioned, could be used by the State, not for the purpose of proving guilt, but to affect his credit as a witness. If, however, he was induced to confess by the promises of the deputy sheriff, no fruits of the crime being discovered by reason thereof, his confession could be used for no purpose whatever. These rules were not given in the charge of the court, though some of them were requested by counsel for appellant.
For the omission in the charge, the judgment is reversed and cause remanded.
Reversed and remanded.
Judges all present and concurring.